—In a proceeding pursuant to Social Services Law § 384-b to terminate the parental rights of the respondent mother on the ground of permanent neglect, the petitioner, Catholic Child Care Society, St. Joseph’s Services for Children and Families and the Law Guardian separately appeal from an order of the Family Court, Kings County (Hepner, J.), dated November 15, 1994, which, after a fact-finding hearing, dismissed the proceeding.
Ordered that the appeal by the Law Guardian on behalf of *505Fatima Danet F. (Anonymous) is dismissed as withdrawn, without costs or disbursements; and it is further,
Ordered that the order is affirmed, without costs or disbursements.
The threshhold consideration in a proceeding to terminate parental rights based on permanent neglect is whether the agency has discharged its statutory obligation to exercise diligent efforts to encourage and strengthen the parental relationship (see, Matter of Westchester County Dept. of Social Servs. [Brian M.] v Linda G., 221 AD2d 456; Matter of Nassau County Dept. of Social Servs. [James M.] v Diana T., 207 AD2d 399, 400; Matter of Tammy B., 185 AD2d 881, 882). Review of the record makes clear that the respondent mother was not provided with services directed towards or appropriate to the goal of family reunification. Accordingly, the court properly dismissed the agency’s petition to terminate the respondent mother’s parental rights to the subject child (see, Matter of Westchester County Dept. of Social Servs. [Brian M.] v Linda G., supra; Matter of Shantelle W., 185 AD2d 935). Thompson, J. P., Joy, Krausman and Luciano, JJ., concur.